           Case 2:15-md-02641-DGC Document 21420 Filed 01/27/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF ARIZONA


In Re: Bard IVC Filters Products Liability
Litigation


Michael Milholland and Sherry Milholland,                  MDL No.: 15-2641-PHX-DGC
         Plaintiffs,                                    Civil Action No. 2:18-cv-01002-DGC
v.
                                                    NOTICE OF VOLUNTARY DISMISSAL
C.R Bard, Inc., and Bard Peripheral Vascular,            WITHOUT PREJUDICE
Inc.,
         Defendants.


         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), it is hereby stipulated and agreed

that Plaintiffs, Michael Milholland and Sherry Milholland, hereby dismiss all claims in this matter

without prejudice against all Defendants in this action, Civil Action No. 2:18-cv-01002-DGC. All

parties shall bear their own costs.



     By: /s/ Randi Kassan                            By: /s/ Richard North
         Randi Kassan, Esq.                              Richard North, Esq.
         SANDERS PHILLIPS GROSSMAN,                      NELSON MULLINS RILEY &
         LLC                                             SCARBOROUGH LLC
         100 Garden City Plaza, Suite 500                Atlantic Station
         Garden City, NY 11530                           201 17th Street NW, Suite 1700
         516-741-5600                                    Atlanta, GA 30363
         rkassan@thesandersfirm.com                      404-322-6000
                                                         Richard.north@nelsonmullins.com
         Counsel for Plaintiffs
                                                         Counsel for Defendants

     Dated: January 27, 2020                         Dated: January 27, 2020
